NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LINDA RENEE EVERETT,                        )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2838
                                            )
CARL EDWARD EVERETT, JR.,                   )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ralph C. Stoddard,
Judge.

Ingrid Anderson, Esq., of Clearwater, for
Appellant.

Elaine L. Thompson, Esq., of Tampa, for
Appellee.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.